Citation Nr: 1604924	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-27 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.

3. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from November 1975 to December 1975 and from September 1977 to December 1977.

This matter is on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

After the hearing, the record was held open for an additional 60 days in order for the Veteran to submit additional evidence which was submitted in October 2015 with a written waiver of initial RO consideration of the additional evidence evidence submitted after the hearing.  38 C.F.R. § 20.1304(c) (2015).

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

As the VA has previously denied claims for entitlement to service connection for PTSD and schizophrenia, the Board will first consider whether there is new and material evidence to reopen the previously denied claim for an acquired psychiatric disorder.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A January 2002 rating decision last denied service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  The evidence received since the January 2002 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.

3.  The Veteran's currently diagnosed back disability was not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed back disability and his active service.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that last denied service connection for an acquired psychiatric disorder, to include schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2014);38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received since the January 2002 denial of service connection for acquired psychiatric disorder, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A back disability was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for an acquired psychiatric disorder in September 2013.

At the time of his last final RO denial, evidence of record included VA and private medical treatment records, VA examinations and available service treatment and personnel records.

Since the last final denial, evidence added includes the Veteran's statements, testimony from the Veteran and his wife, additional VA and private treatment records, and a June 2014 VA mental disorders examination.  

Significantly, the June 2014 VA examination indicates that the Veteran first received treatment for schizophrenia in 1975, during his service.

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for an acquired psychiatric disorder is reopened.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a back disability that is related to his service.  

However, the service treatment records are void of findings, complaints, symptoms, or a diagnosis of any back disability.

Post-service, VA treatment records include a September 2013 MRI of the lumbar spine which indicates a history of back pain and an impression of moderate chronic dessication at L1-2 and L2-3 with annular causing moderate spinal stenosis.  Mild chronic dessication at L3-4 and L4-5 with the annuli causing moderate spinal stenosis.  A x-ray examination indicated mild lumbar levoscoliosis.  Slight progression of degenerative disease was indicated at L1-L2, L2-L3, and L4-L5.

A January 2014 psychiatric report reflects that the Veteran stated that he was unable to pull up on the bars during service and apparently had dextroscoliosis.  

On July 2014 VA back conditions Disability Benefits Questionnaire examination, the Veteran presented with a history of back pain since 2005.  A levoscoliosis at L3 was diagnosed at that time.  After a thorough examination of the Veteran and review of the claims file, the examiner diagnosed lumbosacral strain.  The examiner indicated that a review of the claims file failed to reveal any incident or trauma to his back.  There was no incident which would indicate any aggravation of a scoliosis which became symptomatic some 30 years after his military service.  On these bases, the examiner opined that it is less likely as not that the Veteran's back disability resulted from his service. 

In July 2015, he underwent a L2, L3, L4, superior L5 laminectomy for decompression of stenosis.  The postoperative diagnosis was neurogenic claudication from lumbar stenosis.

The Board finds that the claim must be denied.  There is no competent medical evidence to show that the Veteran has a back disability that is related to his service.

In this regard, the Board finds that the July 2014 VA medical examination and opinion provides highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examiner concluded that the Veteran's back disability was not related to his service.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examination and opinion provides  and opinions provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, the separation examination is void of any findings or diagnoses related to the Veteran's current back disability.  In this regard, the July 2014 VA examiner indicated that the onset of chronic back pain did not occur until 2005.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran did not experience any symptoms of arthritis or his back disability for over 28 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claim.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence which states that the Veteran has a back disability that is related to his service.

The Board has taken the contention that the Veteran has a currently diagnosed back disability, that is are related to his service very seriously.  In this regard, the Board finds that the VA medical examination and opinion provides highly probative evidence against this claim.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disability.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Again, some of the Veteran's own prior statements to health care providers provide highly probative factual evidence against this claim.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a back disability and there is no doubt to be otherwise resolved.  As such, the claim is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's request to reopen his previously denied claim for service connection for an acquired psychiatric disorder has been granted and the Board reopened the claim, this constitutes a grant of the benefits sought by the current claim on appeal.  Therefore, any error with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With respect to his claim for a back disability, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2014, of the criteria for entitlement to service connection for a back disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.

Additionally, the Veteran testified at a hearing before the Board in October 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the nature and etiology of the Veteran's back disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, the Veteran was afforded a relevant VA examination in July 2014.  See 338 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This examination is adequate for the purposes of the claim for service connection for a back disability, as it involved a review of the Veteran's pertinent medical history as well as a spine examination of the Veteran, and provided an adequate discussion of relevant symptomatology and diagnosis provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The claim for service connection for an acquired psychiatric disorder is reopened. To this extent only, the appeal is granted.

Service connection for a back disability is denied.




REMAND

The Veteran contends that he has an acquired psychiatric disorder that is related to his service.

The service treatment records include a May 1975 enlistment examination which indicates a normal clinical psychiatric evaluation.  However, a December 1977 inpatient hospital report indicates a diagnosis of acute schizophrenic episode, moderate, acute.  It was noted that he had a psychotic break two years prior to the hospitalization.  That month, the Physical Evaluation Board determined that he was unfit for retention in service due to a pre-existing psychiatric disability.

On June 2014 VA mental disorders examination, the examiner diagnosed schizoaffective disorder, depressive type.  The examiner noted that he was first treated for schizophrenia in 1975 during service.  However, the examiner failed to provide any opinion concerning whether any acquired psychiatric disorder was a preexisting disability, and if so, whether it was aggravated by his military service.  If the examiner determines his acquired psychiatric disorder did not preexist his period of active duty, then an opinion is needed concerning whether his current acquired psychiatric disorder is related to his period of active duty.

Additional VA treatment records should also be associated with the claims file.

The record also reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Since the Board is remanding this case for further development, VA should also attempt to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.
 
2.  Obtain all outstanding VA medical records related to the Veteran's acquired psychiatric disorder, including those from the Central Alabama Veterans Health Care System, dated from January 2014 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

In order to expedite this case, the Veteran's representative (and/or the Veteran), is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

3.  Thereafter, provide the claims file to the VA physician who provided the June 2014 VA examination (if possible, but not required).  If this examiner is unavailable, provide the claims file to another VA examiner who should determine whether a new VA examination is warranted in order to provide an opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.  The examiner is asked to provide an opinion on the following:

 (a) Whether there is clear and unmistakable (undebatable) evidence to show that any acquired psychiatric disorder pre-existed service.

 (b) If the examiner determines that there is clear and unmistakable evidence that an acquired psychiatric disorder pre-existed service, whether there is clear and unmistakable evidence that the pre-existing disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.

 (c) If there is not clear and unmistakable evidence that an acquired psychiatric disorder pre-existed service, or if there is not clear and unmistakable evidence that a pre-existing disability was not worsened beyond its natural progression by service, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder is related to the Veteran's service, to include the reported psychiatric symptoms during active duty service.

The report of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


